UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthe transition period from to Commission file number 000-30734 CORPORATE RESOURCE SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 80-0551965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Broadway, 11th Floor New York, New York 10038 (Address of principal executive offices) (Zip code) (646) 443-2380 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated filer o Non - accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicatenumber of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date Class Outstanding as of May 9, 2012 Common Stock, $0.0001 par value PURPOSE OF AMENDMENT Corporate Resource Services, Inc. is filing this Amendment No. 1 (the “Form 10-Q/A”) to its Quarterly Report on Form 10-Q for the three months ended on March 30, 2012 that it filed with the Securities and Exchange Commission on May 14, 2012 (the “Form 10-Q”) for the purposes of (i) adding a subsequent event to Note 12 of Part I, Item 1,and to Part I, Item 2, and(ii) correcting certain typographical and stylistic errors.No other changes have been made to the Form 10-Q, and this Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q. CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as ofMarch 30, 2011 (unaudited) and September 30, 2011 (restated) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended March 30, 2012 (unaudited) and March 31, 2011(unaudited and restated) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months EndedMarch 30, 2012 (unaudited and restated) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 30, 2012 (unaudited) and March 31, 2011 (unaudited and restated) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risks 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 33 2 Part I - Financial Information Item 1. Financial Statements (unaudited) CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands except per share data) March30, September 30, (unaudited) (restated) ASSETS Current assets: Cash $ $
